DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 9/20/22.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "asymmetric edge" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "asymmetric edge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "asymmetric edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "asymmetric edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims 1 and 9, it is unclear why the claims state the film dispenser and receiver move cooperatively in two dimensions and cooperatively in three dimensions as this implies two sets of movements and the specification does not suggest two different movements.
Regarding claim 9, it is unclear how moving the film dispenser and receiver cooperatively in two dimensions narrows it moving cooperatively in three dimensions.
Regarding claim 12, it is unclear what the relationship of the part that is coated is to the part that is rotated or if they are the same part. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3, and 6-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Thlikka et al.(WO 2013/085548A2).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Thlikka et al. discloses attaching a part to a part holder, placing a decorative film between the part and the mandrel, rolling the part over the mandrel so the asymmetric side of the part contacts the film, moving the mandrel or part in an angular relationship to one another as the angle of the asymmetric side changes, wherein the film dispenser and film receiver move cooperatively in three dimensions.(Figure 5; Abstract)
Regarding claim 3, see claim 2.
Regarding claims 6-13, see Figures 4 and 5.
Claim(s) 1, 3, and 6-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Thlikka et al.(WO 2012/088053A2).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Thlikka et al. discloses attaching a part to a part holder, placing a decorative film between the part and the mandrel, rolling the part over the mandrel so the asymmetric side of the part contacts the film, moving the mandrel or part in an angular relationship to one another as the angle of the asymmetric side changes, wherein the film dispenser and film receiver move cooperatively in three dimensions.(Figure 5; Abstract)
Regarding claim 3, see claim 2.
Regarding claims 6-13, see Figures 4 and 5.
Claim(s) 1, 3, and 6-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Thlikka et al.(WO 2012/088096A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Thlikka et al. discloses attaching a part to a part holder, placing a decorative film between the part and the mandrel, rolling the part over the mandrel so the asymmetric side of the part contacts the film, moving the mandrel or part in an angular relationship to one another as the angle of the asymmetric side changes, wherein the film dispenser and film receiver move cooperatively in three dimensions.(Figure 5; Abstract)
Regarding claim 3, see claim 2.
Regarding claims 6-13, see Figures 4 and 5.
Response to Arguments
Applicant’s arguments, see response, filed 9/20/22, with respect to the rejection(s) of claim(s) 1, 3, and 6-17 under Larson et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thlikka et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746